MEMORANDUM **
Wendell Marumoto appeals from the district court’s denial of his motion to intervene as of right under Federal Rule of Civil Procedure 24(a). We have jurisdiction under 28 U.S.C. § 1291, we review de novo, S. Cal. Edison Co. v. Lynch, 307 F.3d 794, 802 (9th Cir.2002), and we affirm.
The district court properly denied Maru-moto’s motion to intervene because he does not establish that the disposition of the action may as a practical matter impair or impede his ability to protect his interests. See United States v. Alisal Water Corp., 370 F.3d 915, 919 (9th Cir.2004). He does not contend that he would be bound by any decision in this case or that, by virtue of stare decisis, a proper party would be precluded from raising his challenges to the State’s actions in a separate action.
Marumoto lacks standing to appeal from the district court’s summary judgment because he is not a party to this action, did not participate in the summary judgment proceedings in the district court and has not shown that the equities weigh in favor of permitting him to appeal. See S. Cal. Edison Co., 307 F.3d at 804.
Marumoto’s motion to supplement the record is denied.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.